                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS
___________________________________
                                    )
STATEWIDE TOWING ASSOCIATION,       )
INC., et al.,                       )
                                    )
                    Plaintiffs,     )
                                    )         Civil Action
v.                                  )         No. 19-40140-PBS
                                    )
THOMAS TURCO, in his official       )
capacity, and CHRISTOPHER MASON,    )
in his official capacity,           )
                                    )
                    Defendants.     )
______________________________      )

                      MEMORANDUM AND ORDER

                          March 3, 2020

Saris, D.J.

                          INTRODUCTION

     After review of the briefs, the Court ALLOWS Defendants’

Motion to Dismiss the First Amended Complaint (Docket No. 41).

The Court assumes familiarity with the Memorandum and Order

dated November 26, 2019 (Docket No. 40), which denied

Plaintiffs’ motion for preliminary injunction.

                           DISCUSSION

     In considering a motion to dismiss, a court must set aside

a complaint’s conclusory statements and examine only the

pleader’s factual allegations. See Ashcroft v. Iqbal, 556 U.S.

662, 679 (2009). A claim is plausible “when the plaintiff pleads

factual content that allows the court to draw the reasonable

                                1
inference that the defendant is liable for the misconduct

alleged.” Id. at 678.

    Plaintiffs challenge the Massachusetts State Police’s

Request for Response (“RFR”) as violating the Federal Aviation

Administration Authorization Act (“FAAAA”), which prohibits

states or political subdivisions of states from “enact[ing] or

enforc[ing] a law, regulation, or other provision having the

force and effect of law related to a price, route, or service of

any motor carrier . . . with respect to the transportation of

property,” 49 U.S.C. § 14501(c)(1).

    The FAAAA’s “‘force and effect of law’ language excludes

from the clause's scope contractual arrangements made by a State

when it acts as a market participant, not as a regulator.” Am.

Trucking Ass’ns, Inc. v. City of Los Angeles, 569 U.S. 641, 642

(2013) (citation omitted); see also Petrey v. City of Toledo,

246 F.3d 548, 558-59 (6th Cir. 2001) (citing cases), abrogated

on other grounds by City of Columbus v. Ours Garage & Wrecker

Serv., Inc., 536 U.S. 424 (2002).

    As the Court concluded in its denial of Plaintiffs’ motion

for preliminary injunction (Docket No. 40), the RFR serves as a

procurement document; its requirements apply only to those

companies that bid for a contract with the State Police to

provide towing services. Because the RFR does not have the



                                2
“force and effect of law,” the FAAAA’s preemption provision does

not apply.

    Even assuming the RFR had the “force and effect of law,” it

would be exempted from preemption by the FAAAA’s savings

clauses. The nonconsensual towing exception exempts from

preemption any law “relating to the regulation of tow truck

operations performed without the prior consent or authorization

of the owner or operator of the motor vehicle.” 49 U.S.C. §

14501(c)(2)(C). The RFR applies only to “police-directed

involuntary towing, service and recovery of vehicles.” Docket

No. 31-1 at 5 (emphasis added). By its terms, then, the RFR

applies only to tows “performed without the prior consent or

authorization of the owner or operator of the motor vehicle.”

See Ace Auto Body & Towing, Ltd. v. New York, 171 F.3d 765, 777–

78 (2d Cir. 1999) (quoting 49 U.S.C. § 14051(c)(2)(C)).

    The amended complaint makes the conclusory statement that

the RFR regulates “both consensual and non-consensual components

of the towing and recovery industry,” Docket No. 31 ¶ 41.

However, Plaintiffs made no factual allegations that the RFR has

been applied to consensual towing or any circumstances beyond

police-initiated towing. Plaintiffs are apparently confident

that “the RFR will apply to consensual towing and recovery by

virtue of § 3.5.1 of the RFR,” Docket No. 47 at 7, which applies

its rate cap “notwithstanding any private agreement or construct

                                3
designed to evade the use of” the fee schedule, Docket No. 31-1

at 18. In their opposition to Defendants’ motion to dismiss,

Plaintiffs argue that § 3.5.1 would apply the RFR’s rate cap to

nonconsensual towing services that later turn consensual. See

Docket No. 47 at 7. This language, while unclear, does not

broaden the RFR’s self-defined scope of application to only

nonconsensual tows.

                              ORDER

    Defendants’ motion to dismiss Plaintiffs’ First Amended

Complaint (Docket No. 41) is ALLOWED.



SO ORDERED.

                              /s/ PATTI B. SARIS
                              Hon. Patti B. Saris
                              United States District Judge




                                4
